Citation Nr: 1220839	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension secondary to diabetes mellitus. 

2.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss prior to February 3, 2011. 

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral hearing loss since February 3, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.   

During the pendency of the appeal a March 2011 rating decision granted the Veteran a higher initial rating of 10 percent effective February 3, 2011.   Inasmuch as higher ratings are available and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in September 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to service connection for hypertension is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  Prior to February 3, 2011, the Veteran's hearing loss disability is shown to be manifested at a level II hearing acuity in the right ear and a level III hearing acuity in the left ear.

3.  Since February 3, 2011, the Veteran's hearing loss disability is shown to be manifested at a level II hearing acuity in the right ear and a level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to February 3, 2011, the criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  

2.  Since February 3, 2011, the criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondences in April 2008 and July 2008; the Board is aware that the April 2008 and July 2008 letters concerned the Veteran's initial service connection claim, not the higher initial rating claims.  However, the current appeal arose upon the grant of service connection in January 2009.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case was met in June 2010.
The April 2008 and July 2008 letters also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his initial rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private treatment reports, VA treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

By way of the January 2009 rating decision, the RO granted the Veteran service connection with a noncompensable rating for bilateral hearing loss effective February 29, 2008.  During the pendency of the appeal, a March 2011 rating decision granted the Veteran a higher evaluation of 10 percent effective February 3, 2011.  The Veteran's hearing loss has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable rating prior to February 3, 2011, and 10 percent since February 3, 2011, for his bilateral hearing loss. 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

As noted, the Veteran's hearing loss does not fit either of these situations, so his hearing loss is calculated under Tables VI and VII.  There are two audiological evaluations of record: a September 2008 VA examination and a February 2011 VA examination.  

At the September 2008 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50
55
65
75
61
LEFT
N/A
45
60
80 
85
68

The speech recognition score for the right ear was 92 percent and the left ear was 88 percent.  The examiner's impression was that the Veteran had sloping to a mild to severe sensorineural hearing loss from 750 Hertz to 8000 Hertz in the right ear and moderate to profound sensorineural hearing loss from 750 Hertz to 8000 Hertz in the left ear.
 
At the February 2011 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55
65
70
80
68
LEFT
N/A
50
65
85
85
71

The speech recognition score for the right ear was 92 percent and the left ear was 92 percent.  The examiner's impression was that the Veteran had mild to severe sensorineural hearing loss 500 Hertz to 4000 Hertz bilaterally. 

After a careful review of the Veteran's claims file the Board finds that the Veteran's service-connected bilateral hearing loss does not warrant a compensable rating prior to February 3, 2011, and a higher initial rating in excess of 10 percent since February 3, 2011.  Applying the determinations of the September 2008 examination to Table VI, the Veteran's right ear (puretone average 61 and speech discrimination 92 percent) is a Level II hearing loss and the Veteran's left ear (puretone average 68 and speech discrimination 88 percent) is a Level III hearing loss.  When a Level II and Level III hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Applying the determinations of the February 2011 examination to Table VI, the Veteran's right ear (puretone average 68 and speech discrimination 92 percent) is a Level II hearing loss and the Veteran's left ear (puretone average 71 and speech discrimination 92 percent) is a Level II hearing loss.  When a Level II and Level II hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Therefore, the Board accordingly finds that a compensable rating prior to February 3, 2011,  and an initial rating in excess of 10 percent since February 3, 2011, for his service-connected bilateral hearing loss is not assignable.  

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected bilateral hearing loss.  The Board notes that the Veteran testified that he could not communicate effectively because he could not hear clearly and had trouble when he was driving a school bus because he would have to turn his head.  However, the Board finds that there is no indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities).  Therefore, the Board finds that an extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a compensable rating prior to February 3, 2011, and an initial rating in excess of 10 percent since February 3, 2011, for the Veteran's bilateral hearing loss since when his VA examinations results are charted in Table VII, the result is a zero percent.  Therefore, a compensable rating for bilateral hearing loss is not warranted.   


ORDER

Prior to February 3, 2011, a compensable rating for the service-connected bilateral hearing loss is denied. 

Since February 3, 2011, an initial rating in excess of 10 percent for the service-connected bilateral hearing loss is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for hypertension secondary to the service-connected diabetes mellitus. 

The Veteran was afforded a VA examination in August 2008 and the VA examiner opined that the Veteran's hypertension was not likely secondary to diabetes.  However, the VA examiner did not give a rationale for his opinion.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination in order to determine the nature and etiology of the Veteran's hypertension; the VA examiner must opine if the Veteran's hypertension is at least likely as not due to or aggravated by the Veteran's service-connected diabetes mellitus.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

 1.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

2.   The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his hypertension.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have current diagnosis of hypertension?
 
B) The VA examiner must opine if the Veteran's diagnosis is at least likely as not (greater than 50 percent) due to or aggravated by the Veteran's service-connected diabetes mellitus.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


